DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Allowability
The previous indication of allow ability of the subject matter for claims 1 – 5, 11 and 12, set out in the Office Action mailed April 27, 2021is hereby withdrawn.  Withdrawal of the subject matter previously indicated allowable are not now allowable in view of the newly cited reference submitted by Applicant with the IDS received on July 22, 2021.  
Status of Claims
Claims 1 – 12 are pending
Claims 1 – 5, 11 and 12 are rejected.
Claims 6 – 10 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2021 was filed after the mailing date of the Office Action on April 27, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment to claims 3, 6, 7 and 9 - 19, submitted July 27, 2021 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 7, filed July 27, 2021, with respect to the rejection of claims 6 – 10 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendment and arguments presented..  The rejection of claims 6 – 10 under 35 USC 103 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-1502796) (English translation).
The rejected clams cover, inter alia, a method of preparing an acetylated lactide oligomer-based plasticizer, comprising: (a) synthesizing a lactide oligomer through ring-opening polymerization (ROP) of an initiator and lactide; (b) putting acetic anhydride into the lactide oligomer and performing acetylation; and  (c) removing acetic acid generated in step (b) and unreacted acetic anhydride.
Dependent claim 2 further limits the initiator.  Dependent clams 4 and 5 further limit the method.
However, Kim relates to the PVC resin plasticizer composition comprising a low molecular weight lactide oligomer plasticizer and the PVC resin expressed as chemical formula 1 manufactured from the lactide of chemical formula 2.

    PNG
    media_image1.png
    92
    168
    media_image1.png
    Greyscale
R1  = (C1 – C20) alkyl, R2 = (C1 – C20)  cycloalkyl starting with (C1 – C20) where the n is 1 – 6 if it hydrogen (H) or C(O)-X

[chemical formula 2]    
    PNG
    media_image2.png
    73
    88
    media_image2.png
    Greyscale
.  (page 5).  In Kim ring opening polymerization is induced and the low molecular weight lactide oligomer of formula 1 is produced when the lactide of chemical formula 2 is placed in to a bomb reactor, along with the catalyst and initiator.  (pp. 5, 3rd full para.).  
The difference between the instantly claimed invention and Kim is as follows: putting acetic anhydride into the lactide oligomer and performing acetylation; removing acetic acid generated in step (b) and unreacted acetic anhydride; step (a), the initiator is any one selected from a group consisting of 1,1,1-tris(hydroxymethyl)propane, diethylene glycol, and ethanol; step (a) is carried out at 100 to 120 °C for two to six hours; in step (a), a catalyst of the ring- opening polymerization includes tin( II ) 2-ethylhexanoate; and step (b) is carried out at 80 to 120 °C for 40 to 60 hours.
However, with regard to putting acetic anhydride into the lactide oligomer and performing acetylation, the Examiner turns to the teaching of Kim.  The prior art of Kim states that eh end hydroxyl radical of the low molecular weight lactide oligomer can synthesize the low molecular weight lactide oligomer ester under the acid catalyst existence through the carboxylic acid esterification reaction.  The carboxylic acid of the C1 – C6 is possible through the used carboxylic acid.  (pp. 6, 3rd para.).  As such, it can 

    PNG
    media_image3.png
    78
    430
    media_image3.png
    Greyscale
.
Further, if it is the material in which the acetic anhydride corresponds to under the derivative of the acetic acid, and is understood by one ordinarily skill in the art that the esterification reaction is progressed using acetic anhydride, which is a derivative, but there is no special difficulty in its use instead of the material of the cited invention determined as necessarily the natural disposition.  
As such, based on Kim it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to apply the acid anhydride to the acetylation process because esterification process would progress with the carboxylic acid or it derivative; such as the acid anhydride, with predictable results.  Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
With regards to removing acetic acid generated in step (b) and unreacted acetic anhydride, the Examiner turns to the teaching of Kim.  The prior art of Kim, in 
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. 
Regarding the initiator of step (a) being one selected from a group consisting of 1,1,1-tris(hydroxymethyl)propane, diethylene glycol, and ethanol; the Examiner turns to the teaching of Kim.  The prior art of Kim teaches that alcohol is used as the initiator can have the alkyl group or the phenyl of the carbon number 1 to 6 benzyl, including the aromatic family.  Also, including methanol, ethanol, propanol, butanol, pentanol and hexanol, etc..  (pp. 5, para.6).  
For the reasons set forth above in paragraph 19, It would have been obvious to one of ordinary skill in the art  before the effective filing date of the instantly claimed invention was made, in a ring opening polymerization process where Lactide is the reactant, to use an initiator such as ethanol as suggested by Kim to produce a lactide oligomer through ring opening.
Therefore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results 
With regards to step (a) being carried out at 100 to 120 °C for two to six hours, the Examiner turns to the teaching of Kim.  The prior art of Kim teaches that their ring opening polymerization reaction takes place at a temperature of 70 to 110°C.  (pp. 5, para. 6).  Further, it is discloses that the reaction ring opening polymerization is performed from 6 to 24 hours.  (pp. 4, para. 1).  In this instance the claimed temperature ranges of the instantly clamed invention overlap with the temperature ranges of Kim. Furthermore, reaction duration of the instantly claimed invention lie with the ranges disclosed by Kim.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   
Regarding a catalyst of step (a), of the ring- opening polymerization, including tin( II ) 2-ethylhexanoate, the Examiner turns to the teaching of Kim.  The prior art of Kim teaches the use of Sn (Oct) 2 (tin 2-ethyl hexanoate).  (pp. 5, para. 4 & embodiments 1 – 3).  This limitation is deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ).
Claim Rejections - 35 USC § 103
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-1502796) (English translation).
Claim 11 discloses a poly lactic acid (PLA) resin composition comprised of a PLA and an acetylated lactide oligomer-based plasticizer of chemical formulas 1 to 3.
Dependent claim 12 further limits the PLA resin composition.
However, Kim teaches a PLA resin composition comprised of a plasticizer  of chemical formula 1. (pp. 4, para. 4 & pp. 5, 2nd para.).  Further, in Kim on page 5, para. 2 and page 6 para. 2, it is taught to progress the esterification reaction by using the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to produce a PLA resin composition comprised of the lactide oligomer based plasticizer of formula 1 with a PLA resin because, Kim discloses a PLA resin composition comprising a lactide oligomer based plasticizer of formula 1.
	Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art at  the time the invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
With regard to the plasticizer is contained in a range of 25 to 70 phr with respect to the PLA resin composition, the Examiner turns to the teaching of Kim.  The prior art of Kim discloses that their plasticizer of chemical formula 1, is added in the polyvinyl chloride resin or polylactide resin, it is desirable that the PVC resin 30 through 99 weight 5 and the lactide oligomer 1 through 70 weight % the amount of administration of the plasticizer put into the resin. (pp. 6 para. 3).  As such, based on the teachings of Kim, the ratio of plasticizer includes with the PLA resin in a PLA resin composition containing a acetylated lactide oligomer-based plasticizer of formula 1,   can be affected via routine experimentation by the ordinary artesian skilled in the art.  When the general condition of a claim are disclosed in the prior art, it is not inventive to discover optimum of workable 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. 2005/0192388 (Craun et al.).
Allowable Subject Matter


























Claims 6 – 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggest a motivation for the acetylated lactide oligomer-based plasticizer of chemical formulas [2] and [3].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622